772 N.W.2d 375 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Reginald Darnell BINGHAM, Defendant-Appellant.
Docket No. 137516. COA No. 286930.
Supreme Court of Michigan.
September 28, 2009.

Order
By order of March 23, 2009, the application for leave to appeal the September 5, 2008 order of the Court of Appeals was held in abeyance pending the decision in People v. Idziak (Docket No. 137301). On order of the Court, the case having been decided on July 31, 2009, 484 Mich. 549, ___ N.W.2d ___ (2009), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal for the reasons set forth in her opinion in People v. Idziak, 484 Mich. 549, ___ N.W.2d ___ (2009).
*376 MICHAEL F. CAVANAGH, J., would grant leave to appeal to reconsider People v. Idziak, 484 Mich. 549, ___ N.W.2d ___ (2009).